Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 05/19/2022 have been fully considered but they are not persuasive.
The applicant argues that Tomikawa does not disclose the limitation as presented in claim 1.  The examiner respectfully disagrees.  Tomikawa discloses a liquid crystal device as claimed including a second electrode (130/131 figs. 6B, 9B, 124-12B of the pixel to the left of the current pixel) provided at the one of the first substrate and the second substrate and supplied with a second signal (first electrode in fig. 13) having a phase different from that of the first signal in an area located between the first electrode and the sealing material in plan view, wherein the first electrode is located between the plurality of pixel electrodes and the second electrode, the first electrode having a first end of facing the plurality of pixel electrodes and a second facing the second electrode, and a first distance (S1 in fig. 6B, shown but not labeled in figs. 8B, 124-128) from a pixel electrode (74/750 figs. 66, 98, 124-725), which is adjacent to the first electrode (740 figs. 68, 98, 12A-128) among the plurality of pixel electrodes to the first end of the first electrode is less than a second distance (S2 in fig. GE, shown but not labeled in figs. 9B, 12-12B) from the second end of the first electrode to the second electrode (in para. 0109-0110). Tomikawa discloses S1= 5 um, S2= 5 um plus other distances between the first and second pixel of the plurality of pixels, L2 and L3 = 4 um. Therefore, the second 1st distance is greater than the 2nd distance).  The claimed limitation does not require which electrodes being the first and the second electrodes.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7,10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0209685 A1 to Tomikawa et al.
Regarding claim 1, Tomikawa discloses a liquid crystal device (figs. 6B, 9B,12A4- 128) comprising: 
a first substrate (10 figs. 6B, OB, T2A-12B); 
a second substrate (20 figs. 6B, 9B, 124-128) bonded to the first substrate via a sealing material (40 figs. 6B, OS, 124-13) a liquid crystal layer (50 figs. 66, 9B, 124-13) disposed in a space surrounded by the sealing material between the first substrate and the second substrate (figs. 5a-6b,11a): 
a plurality of pixel electrodes (15,/15d figs. 6B, 9B, 12A-12B) provided in a pixel area in the first substrate; 
a first electrode (140 figs. 6B, $B, 124-128) provided at one of the first substrate and the second substrate (see figs. 6B, 95, 124-126) and supplied with a first signal shown as control signal in fig. 13) in an area located between the pixel area (ES figs. 668, 98, 124-128) and the sealing material (40 figs. 124-1268) in plan view, and 
a second electrode (130/131 figs. 6B, 9B, 124-12B of the pixel to the left of the current pixel) provided at the one of the first substrate and the second substrate and supplied with a second signal (first electrode in fig. 13) having a phase different from that of the first signal in an area located between the first electrode and the sealing material in plan view, wherein
the first electrode is located between the plurality of pixel electrodes and the second electrode, the first electrode having a first end of facing the plurality of pixel electrodes and a second facing the second electrode, and
a first distance (S1 in fig. 6B, shown but not labeled in figs. 8B, 124-128) from a pixel electrode (74/750 figs. 66, 98, 124-725), which is adjacent to the first electrode (740 figs. 68, 98, 12A-128) among the plurality of pixel electrodes to the first end of the first electrode is less than a second distance (S2 in fig. GE, shown but not labeled in figs. 9B, 12-12B) from the second end of the first electrode to the second electrode (in para. 0109-0110). Tomikawa discloses S1= 5 um, S2= 5 um plus other distances between the first and second pixel of the plurality of pixels, L2 and L3 = 4 um. Therefore, the second 1st distance is greater than the 2nd distance). 
Regarding claim 5, Tomikawa discloses a voltage equivalent to 2 times a maximum-voltage amplitude of the first signal (control electrode signal fig. 13) and the second signal (first electrode signal fig. 13) is equal to or less than a maximum voltage applied across a common electrode and the pixel electrodes (abstract, para. 0107, 0125 fig. 13; The cited areas teach that the voltage supplied across the common electrode and pixel electrode when driven having a maximum amplitude of 5V. It also shows that half of the maximum amplitude of the first signal and second signal would be 2.5 V. Thus it Tomikawa teaches limitation.).

    PNG
    media_image1.png
    714
    733
    media_image1.png
    Greyscale

Regarding claim 6, Tomikawa discloses the first signal (contro! electrode signal shown in fig. 13) and the second signal (first electrode signal shown in fig. 13) being alternating signals of a same waveform shape (Fig. 13 shows that the waves have a square waveform shape.).
Regarding claim 7, Tomikawa discloses the one of the first substrate (70, 70s figs. 6B, 12A-12B) and the second substrate (20, 20s figs. figs. 6B, 12A-12B) being the first substrate (see figs. 6B, 12A-12B).
Regarding claim 10, Tomikawa discloses one of the first substrate (10 figs. 12A- 12B) and the second substrate (20 figs. 12A-12B) being provided with a third electrode (132 fig. 12B) supplied with a third signal (second electrode in fig. 13) having a phase different from those of the first signal (control electrode in fig. 13) and the second signal (first electrode in fig. 13) in an area located between the second electrode (131 figs. 12A-12B) and the sealing material (40 figs. 12A-12B. Also see figs. 11A-11B, 14) in plan view.
Regarding claim 12, Tomikawa discloses a distance from a second electrode (131 fig. 12B) to a third electrode (132 fig. 12B) is equal to the second distance (paras. 0109-0110, 0153).
Regarding claim 13, Tomikawa discloses an electronic apparatus comprising the liquid crystal device of claim 1 (paras. 0189, claim 20).
Regarding claim 14, Tomikawa discloses wherein a frequency of the first signal is from 0.1 Hz to 5 Hz, and a frequency of the second signal is from 0.1 Hz to 5 Hz.
The limitation, “wherein a frequency of the first signal is from 0.1 Hz to 5 Hz, and a frequency of the second signal is from 0.1 Hz to 5 Hz” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Tomikawa discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0209685 A1 to Tomikawa et al.
Regarding claim 3, Tomikawa teaches the invention as shown above but lacks the explicit teaching of the first distance and the second distance being greater than a distance between two pixel electrodes adjacent to each other among the plurality of pixel electrodes.
Tomikawa does appears to infer in figs. 6B and 12B (the small spacing between neighboring pixel electrodes of 15/15d) the space/distance between the adjacent pixel electrodes (15/15d) being smaller than the first distance (S1 fig. 6B; labeled in fig. 12B above) and the second distance (S2 fig. 6B; labeled in fig. 12B above).  An advantage of having the space between pixel electrodes be very small, is that it would allow one to increase the number of pixel electrodes in the display area. This would aid in increasing the resolution of the display. An advantage of having the first distance and the second distance be larger than the distance between pixel electrodes is that it would allow a larger amount of ionic impurities to be attracted away from the display area by the ionic trapping electrodes.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal device in Tomikawa so as to have the first distance and the second distance being greater than a distance between two pixel electrodes adjacent to each other among the plurality of pixel electrodes in order to increase resolution and to prevent the undesired ions from being repeled by toward the display area.
Regarding claimn 5, Tomikawa teaches the invention as shown but lacks the explicit teaching that the voltage equivalent to /2 times the maximum voltage amplitude of the first signal and the second signal being equal to a maximum voltage applied across the common electrode and the pixel electrode.
Tomikawa teaches does teach that the voltage across the common electrode and pixel electrode may be varied (paras. 0107-0108, the potential LCCOM of the common electrode is not limited to OV. This is has been interpreted as indicating that the voltage of the common electrode may be set as desired. Also see fig. 13, paras. 0028, 0138 and 0146.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal device in Tomikawa so as to have the voltage equivalent to 2 times the maximum voltage amplitude of the first signal and the second signal being equal to a maximum voltage applied across the common electrode and the pixel electrode in order aid in directing the ionic impurties away from the display area.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0209685 A1 to Tomikawa et al., in view of US 2014/0368481 A1 to Tomikawa, hereinafter referred to as Tomikawa-481.
Regarding claim 11, Tomikawa teaches wherein the first signal (control electrode signal fig. 13; labeled in fig. 13 below), the second signal (first electrode signal fig. 13; labeled in fig. 12 below), and the third signal (second electrode signal fig. 13; labeled in fig. 12 below) are alternating signals; after the first signal undergoes transition from a positive polarity or a reference potential to a negative polarity and before the first signal undergoes transition to the reference potential or positive polarity, the second signal undergoes transition from a positive polarity or the reference potential to a negative polarity (see fig. 13 below); after the second signal undergoes transition to a negative polarity and before the second signal undergoes transition to the reference potential or a positive polarity See fig. 13 below), the third signal undergoes transition from @ positive polarity or the reference potential to a negative polarity (see fig. 13 below); after the first signal undergoes transition from a negative polarity or the reference potential to a positive polarity and before the first signal undergoes transition to the reference potential or negative polarity (see fig. 13 below), the second signal undergoes transition from a negative polarity or the reference potential to a positive polarity (see fig. 13 below); and after the second signal undergoes transition from a negative polarity or the reference potential to a positive polarity and before the second signal undergoes transition to the reference potential or a negative polarity (see fig. 15), and the third signal undergoes transition from a negative polarity or the reference potential to a positive polarity (see fig. 13 below).
However, Tomikawa does not explicitly state the three signals having the same frequency.
Tomikawa-481 teaches a liquid crystal device that having three electrodes with that are have different phase while having the same frequency (para. 0213).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal device in Tomikawa so as to have the three electrodes having the same frequency as suggested by Tomikawa-481 in order to further aid in sweeping the ionic impurities away from the display area.

    PNG
    media_image2.png
    679
    500
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871